Court of Appeals
of the State of Georgia
                                       ATLANTA,____________________
                                                December 03, 2019

The Court of Appeals hereby passes the following order:

A20A0687. BEVERLY WILLIAMS v. GEICO GENERAL INSURANCE
    COMPANY et al.

       Beverly Williams brought this civil action against GEICO General Insurance
Company and other defendants. On April 24, 2019, the trial court dismissed the
complaint because the statute of limitations had expired. Williams filed a motion to
vacate the dismissal order, which the trial court denied on August 7, 2019. On
September 5, 2019, Williams filed a notice of appeal to this Court. We, however,
lack jurisdiction.
       A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
(Citation and punctuation omitted.) Perlman v. Perlman, 318 Ga. App. 731, 739 (4)
(734 SE2d 560) (2012). Instead of filing a timely notice of appeal from the trial
court’s April 2019 dismissal order, Williams filed a motion to vacate that order,
which was in substance a motion for reconsideration. But the denial of a motion for
reconsideration is not directly appealable, and the filing of such a motion does not
extend the time for filing an appeal. See Bell v. Cohran, 244 Ga. App. 510, 511 (536
SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271 (326 SE2d 5) (1985).
Because Williams failed to file a notice of appeal within 30 days of the entry of the
appealable judgment entered against her, this untimely appeal is hereby DISMISSED
for lack of jurisdiction.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/03/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                       , Clerk.